REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE CFT
Conservation de la Nature et Tourisme Av. Kingabwa n°3071
Direction Inventaire et Aménagement Forestier Limete - Kinshasa

Garantie d’Approvisionnement

15/03 - Yahuma /Isangi convertible

PLAN DE GESTION
COUVRANT LA PERIODE DE PREPARATION

DU PLAN D’AMENAGEMENT (4 ans)

Période 2014-2017

Date : Juillet 2013

Préparé avec l'appui de :

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues Ouest, 60 rue Henri Fabre - 34130 Mauguio Grand Montpellier, France
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12 - E-mail : frm@frm-france.com - Site intemet : www.frm-france.com
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

SOMMAIRE

1. PRESENTATION GENERALE DE LA GARANTIE …............................................. 5

1.1. Localisation

1.2. Climat et géographie de la zone concernée
1.3. Historique des activités forestières passées
2. PROGRAMMATION DE L’AMENAGEMENT SUR LES 4 PREMIERES ANNEES

3. PROGRAMMATION DE L'EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ANNEES

3.1. Localisation des premières AAC

3.1.1. Surface utile retenue.
3.1.2. Superficie des 4 premières AAC.
3.2. Description des 4 AAC

3.2.1. Justification et localisation des 4 AAC.

3.2.2. Evaluation de la ressource exploitable

3.2.3. Contexte socio-économique

3.3. Infrastructures routières
4. DESCRIPTION DE L'EXPLOITATION FORESTIERE ET MESURES

D’ATTENUATION DES IMPACTS ENVIRONNEMENTAUX... 19

4.1. Description technique des opérations forestières

4.1.1. L'inventaire d'exploitation

4.1.2. Zones hors exploitation.

4.1.3. Réseau routier et parcs à grumes

4.1.4. Abattage contrôlé...

4.1.5. Usage des produits de traitement des bois
4.1.6. Débusquage et débardage

4.1.7. Chargement et transport.

4.1.8. Opérations post-exploitation

4.2. Mesures de réduction, d'atténuation et de compensation des
l'environnement, la faune et le contrôle des feux de brousse

4.2.1. Diamètres d'exploitation
4.2.2. Ouvrage de franchissement (ponts, ponceaux, digues, etc.
4.2.3. Réduction de l'impact sur la faune sauvage.

4.2.4. Feu de brousse et production de charbon de bois.
4.3. Diverses mesures de gestion

4.3.1. Arbres de chantier routier

4.3.2. Matérialisation de la GA et des AAC.
4.3.3. Matérialisation des zones de protection .
4.3.4. Volume transformé.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 2
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

6. ENGAGEMENTS SOCIAUX ET INDUSTRIELS DE L'ENTREPRISE SUR LES
4 PREMIERES ANNEES

6.1. Programme social rattaché aux populations riveraines de la GARANTIE : Clauses
sociales du cahier des charges provisoire.

6.2. Programme social rattaché aux travailleurs CFT et de leurs ayants-droit
6.3. Destinations des productions et mise en place des investissements industriels.
7. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 3
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

AAC Assiettes Annuelles de Coupe

CFT Compagnie Forestière et de Transformation

GA Garantie d'Approvisionnement

DIAF Direction Inventaire et Aménagement Forestier

DME Diamètre Minimum d'Exploitabilité

EFIR Exploitation Forestière à Impact Réduit

FRM FORET RESSOURCES MANAGEMENT

FSC Forest Stewartship Council

GPS Global Positioning System (Système de positionnement par satellite)

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 4
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

INTRODUCTION

Ce premier Plan de Gestion de la Garantie d'Approvisionnement 15/03 — Yahuma / Isangi a été rédigé
dans le cadre du Projet d'Aménagement des concessions forestières de la CFT et conformément à
l'Arrêté n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles des contrats de
concession d'exploitation des produits forestiers et des cahiers des charges y afférent.

Ce Plan de Gestion couvre la période allant de 2014 à 2017.

Ce document a pour vocation d’être un outil de terrain au service des responsables de l'exploitation
forestière sur les 4 premières années du contrat de concession forestière.

Ce document a été élaboré conformément à :

+ L'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent en date du 11 août 2008
(dans son annexe 1, articles 1, 10 et 14);

+ Le Guide Opérationnel ayant trait au canevas d’autorisation d'exploitation forestière anticipée et
du cahier des charges provisoire.

Le présent Plan de Gestion a également été élaboré sur la base des prescriptions contenues dans le
Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, en tenant compte du fait
que le Plan d'aménagement de cette Garantie d’Approvisionnement est en préparation.

1. PRESENTATION GENERALE DE LA GARANTIE
1.1. LOCALISATION

La Garantie d’Approvisionnement 15/03 — Yahuma / Isangi est située au Nord de la République

Démocratique du Congo sur la rive gauche du fleuve Congo. Ses limites sont fixées comme suit :

+ Au nord: la route principale qui mène vers Yahuma, tronçon compris entre les rivières Lunda et
Lukombe en passant par les villages Dongo, Gima, Mosite et lisaga-Mangala ;

+ Au sud: la ligne de crête passant par les sources des rivières Lobilo, Ngumba, Kaka et Isenge ;
ensuite de la source de cette dernière, tracer une ligne droite jusqu’au village Yaolaki ;

+ A l’est: la rivière Lobilo, à partir de sa source jusqu’à son confluent avec la rivière Lukombe
ensuite descendre celle-ci jusqu'à son intersection avec la route qui mène vers Yahuma au village
Ligasa-Mangala;

+ A l’ouest: la rivière Lunda, partie comprise entre la route qui mène vers Yahuma et la rivière
Lonua, ensuite remonter celle-ci jusqu’à la source, près du village Yaolaki.

Ce massif forestier s'étend entre les latitudes 0°30’ et 1°10’ Nord et les longitudes 23°00° et 24°00’ Est
(Carte 1).

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 5
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

Sur le plan administratif, cette Garantie est située dans :

+ Province(s): Orientale ;
+ District(s) : Tshopo ;
+ Territoire(s) : Yahuma et Isangi.

La Garantie d'Approvisionnement 15/03-Yahuma et Isangi est définie par la convention
N°015/CAB/MIN/AFF-ET/03 du 25 mars 2003 jugée convertible suivant la notification
N°4904/CAB/MIN/ECN-T/15/JEB/2008 du 06 octobre 2008. La superficie officielle selon le texte de
GA est de 200 000 ha (Annexe 1).

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 6
République Démocratique du Congo
CFT Localisation de la Garantie d'Approvisionnement15 / 03 -Yahuma Isangi
Société CFT

FORET
RESSOURCES
MANAGEMENT

20°300"E

Garantie d'Approvisionnement
15 /03 - Yahuma Isangi

20*300"€ 2007 -3007 * 24300 25-300" 26*300"€

Fond de carte : UCL - Géomatics ( Louvain-la-Neuve, Belgique), République Démocratique du Congo (1 ; 2 000 000 ) Kinshasa, Juillet 2013
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

12. CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

En l'absence de service météorologique dans la Garantie et face au manque de données disponibles
ces 15 dernières années, nous nous basons sur les données comprises entre 1980 et 1990 et
relevées dans les stations (Fiqure 1) :

+de Bumba situé sur la rive droite du fleuve Congo, à 200 km au Nord-ouest de la Garantie ;

+ __ de Basoko situé sur la rive droite du fleuve Congo, à 55 km au Nord de la Garantie ;

+de Yangambi situé sur la rive droite du fleuve Congo, à 105 km à l'Est de la Garantie ;

+ __ de Kisangani situé sur la rive droite du fleuve Congo, à 190 km à l'Est de la Garantie.

L'ensemble de ces données (Figure 1) montre que la Garantie bénéficie d’un climat chaud et humide.
La région connaît un climat de transition ente le type équatorial et tropicale, qui est caractérisé par
une faible saisonnalité et par une température annuelle moyenne de 24°C.

Ce climat présente une saisonnalité individualisant une saison sèche s’étalant sur les mois de
janvier / février. Une très légère baisse des précipitations s'observe également en juin.

Le total des précipitations moyennes annuelles est élevé, de l'ordre de 1 600 à 1 800 mm/an.

; Courbe de plusiométrie sur Basohe Courbe de pluviométrie sur Bumba
1 £
|.
w: POSTS S MAT SITES LS S
= Cour de hnomdar nu Crangnt = Cautte de animées tons
: E-
A H
PÉLTE VEN TLIIS t# FPNIARR

Figure 1 : Courbe de pluviométrie sur différents sites bordant la Garantie d’Approvisionnement

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 8
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

La Garantie d’Approvisionnement 15/03 — Yahuma et Isangi est parcourue et bordée par de nombreux
cours d’eau dont les principaux sont :

+ la riviè

re Lonua : qui assure la limite ouest de la Garantie ;

+ la rivière Lobilo : qui assure la limite est de la Garantie.

La zone est caractérisée par un contexte marécageux dans la moitié Est de la Garantie, notamment
en raison de la présence de très grands cours d’eau se raccordant à la rivière Lobilo. La moitié Ouest
de la Garantie se caractérise quand à elle par la présence de vastes plateaux délimités par le réseau
hydrographique où le relief y est plus accentué.

1.3. HISTORIQUE DES ACTIVITES FORESTIERES PASSEES

Actuellement, la Garantie d'Approvisionnement 15/03 — Yahuma / Isangi n’a fait l’objet d'aucune mise
en exploitation par la CFT.

Dans la programmation de ses activités d'exploitation sur cette Garantie, CFT prévoit de la valoriser à
partir du chantier de Lokutu qui sera prochainement mis en place sur la Garantie d'Approvisionnement
FARABOLA 10/03 — Yahuma et Isangi. Ce chantier sera situé sur la rive Gauche du fleuve Congo à
proximité du village de Basoko.

2. PROGRAMMATION DE L'AMENAGEMENT SUR LES 4 PREMIERES ANNEES

En 2004, CFT décidé de lancer un vaste projet d'aménagement de ses titres forestiers qui lui ont été
attribués en RDC. Cette décision s’est concrétisée en janvier 2005 par la signature d'un contrat
d'appui technique avec le bureau d'étude FORET RESSOURCES MANAGEMENT.

Les méthodes de travail employées par la Cellule Aménagement de CFT sont décrites dans :

+ le Protocole d'inventaire d'Aménagement déposé auprès du Ministère de l'Environnement,
Conservation de la Nature, Eaux et Forêts, le 18 mars 2005 ;

+ le Protocole des Etudes Socio-économiques déposé auprès du Ministère de l'Environnement,
Conservation de la Nature, Eaux et Forêts.

Ces méthodologies de travail répondent aux prescriptions contenues dans les Guides Opérationnels
ayant trait :

+ au modèle de rapport d'inventaire d'aménagement ;

+ aux normes d'inventaire d'aménagement forestier ;

+ aux normes d'élaboration du plan de sondage de l'inventaire d'aménagement ;
+ aux normes de stratification forestière ;

+ à l'attestation de conformité du plan de sondage ;

+ au protocole de vérification et d'approbation du rapport d'inventaire d'aménagement ;

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 9
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

+ aux listes des essences forestières de la République Démocratique du Congo ;

+ au canevas et guide de réalisation des études socio-économiques.

Au niveau de la Garantie d'Approvisionnement 15/03 — Yahuma / Isangi, les différentes étapes

conduites et restant à conduire pour sa mise sous gestion durable sont les suivantes :

+ Dépôt auprès de l'Administration forestière du présent Plan de Gestion, prévu pour 2013 ;

+ Dépôt du Plan de Sondage de l’Inventaire d'Aménagement auprès de l'Administration forestière,
prévue en 2015 ;

+ Réalisation des diagnostics socio-économiques sur la zone d'emprise, prévue en 2015 - 2016 ;

+ Réalisation de l'inventaire d'aménagement forestier, réalisé en 2008 ;

+ Réalisation de travaux cartographiques à travers la constitution d'une base de données
cartographiques sous SIG, entre 2005 et 2017 ;

+ Dépôt des rapports techniques auprès de l'Administration forestière (rapports d'inventaire
d'aménagement et d'étude socio-économique), prévu pour 2017 ;

+ Préparation et dépôt du Plan d'Aménagement auprès de l'Administration forestière en 2017 pour
une mise en œuvre début 2018 ;

+ Mise en œuvre du Plan d'Aménagement dès son approbation : préparation et mise en œuvre des
documents de gestion (Plans de Gestion et Plans Annuels d'Opération), signature et mise en
œuvre des accords constituant la clause sociale du cahier des charges.

3. PROGRAMMATION DE L’EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ANNEES

3.1. LOCALISATION DES PREMIERES AAC

Ce Plan de Gestion a été préparé pour 4 ans comme prévu par les dispositions réglementaires
(cf. Introduction) et couvre la période allant de 2014 à 2017.

L'entrée en vigueur du Plan d'Aménagement est prévue pour début 2018. Il définira notamment les
Blocs d'Aménagement Quinquennaux en tenant compte des superficies exploitées d'ici là et de
l'analyse des études techniques. Le premier Bloc d'Aménagement Quinquennal couvrira la période
2018 — 2022 et sera alors associé à la signature d’une nouvelle clause sociale couvrant cette même
période de 5 ans.

3.1.1. Surface utile retenue

Dans l'attente de l'approbation du Plan d'Aménagement fixant la surface utile de la Garantie (série de
production ligneuse), la surface utile retenue pour le découpage des 4 premières AAC résulte de la
pré-stratification établie en 2006 par FRM, validée par le SPIAF en avril 2006 et confirmée par la DIAF
en août 2011.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 10
CFT

Garantie d’Approvisionnement 15/03 - Yahuma / Isangi

Juillet 2013

RDC

La Carte 2 présente la pré-stratification de l'occupation du sol sur la Garantie d'Approvisionnement

15/03 — Yahuma / Isangi. Cette carte est rattachée au Tableau 1 qui présente les résultats de la pré-

stratification sur cette Garantie.

La surface retenue pour le calcul de la superficie des AAC est de 147 468 hectares, c'est-à-dire la

superficie de forêts de terre ferme hors zones à Limbali. En effet, les forêts à Limbali étant des

peuplements quasiment monospécifiques,

« productives ».

ces surfaces n'ont pas été considérées comme

Tableau 1 : Résultats de la pré-stratification de la Garantie 15/03 - Yahuma / Isangi

Code Stratification Surface Pourcentage
(ha) %
For Forêt dense de terre ferme 147 468 51,1%
FLi Forêt dense à Limbali (Gilbertiodendron dewevrei) 53 177 18,4%
Total superficie de terre ferme 200 645 69,6%
Ant Zone anthropisée 50 127 17,4%
Mar Forêt marécageuse 37 632 13,0%
Total 288 404 100,0%

couvrant la période de préparation du Plan d'Aménagement (2014-2017)

Plan de Gestion, préparé avec l'appui de FRM,

page 11
République Démocratique du Congo
Stratification préliminaire de l'occupation du sol
Garantie d'Approvisionnement CFT15 / 03 - Yahuma Isangi

Ï 1 FORET
: RESSOURCES
; MANAGEMENT

23100

D Éorse

15
SE |

\

osite

Pa #\ Tongoso

FN. Sentier

J/N/ Réseau hydrographique
Stratification préliminaire
de l'occupation du sol

Forêt de terre ferme

= village à à
Réseau routier K & ss N =
AN7 Route nationale : è &
“ j pal É

fabwanza

! = Forêt à limbali

(Le 4| Forêt marécageuse

Zone anthropisée

CL] Limite Garantie

2300

Source : Images landsat 177/59 du 04/01/1986, du 25 /02/2002 et 177/60 du 04/01/1986, du 20/10/2001 Kinshasa, Juillet 2013
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

3.1.2. Superficie des 4 premières AAC

Conformément à l'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 (article 14) et au Guide
Opérationnel ayant trait au canevas d'autorisation d'exploitation forestière anticipée et du Cahier des
Charges provisoire, la surface de chacune des 4 premières AAC ne doit pas dépasser annuellement
1/25" de la superficie totale de la forêt productive, soit 5 899 ha de surface utile (sans Limbali).

Les superficies des AAC 2 et 4 sont très légèrement supérieures à cette valeur (respectivement de 9
et 14 ha), cette petite surface excédentaire résulte de la délimitation des AAC qui s’est appuyée sur :

+ la planification des blocs de prospection et ce de façon à ne pas les tronquer ;

+ des limites naturelles de façon à ne pas laisser de petites superficies enclavées hors des AAC.

Le principe du découpage de ces AAC s’est basé sur les prescriptions du Guide Opérationnel
définissant le canevas du Plan de Gestion Quinquennal. Ce Guide fixe les modalités de découpage
des AAC au sein des Blocs d'Aménagement Quinquennaux tels qu'ils seront définis dans le Plan
d'Aménagement. Les principes de découpage sont les suivants :

+ le découpage s’est appuyé autant que possible sur des limites naturelles ou humaines :
principalement des rivières ou des routes. Quand il était impossible de s'appuyer sur des limites
naturelles, le découpage s’est effectué par le biais de lignes droites afin de faciliter la
matérialisation sur le terrain ;

+ le territoire dans lequel s'inscrit l'AAC intègre des superficies non productives. Cependant, la
superficie prise en compte pour le dimensionnement de l'AAC correspond à la superficie utile ;

+ un écart de 5 % a été toléré entre la superficie utile de la plus grande et de la plus petite des AAC.

3.2. DESCRIPTION DES 4 AAC

3.2.1. Justification et localisation des 4 AAC

Sur la Garantie d’Approvisionnement 15/03 — Yahuma / Isangi, les AAC sont situées au Nord de la

Garantie, le long du réseau routier reliant Yahuma à l’ouest et Isangi à l'Est, au bord du fleuve Congo.

Le positionnement de l'ensemble des AAC dans cette zone répond à une logique d'exploitation.
Comme évoqué au $ Erreur ! Source du renvoi introuvable., la valorisation de cette Garantie est
prévue à travers la mise en place d’un chantier forestier qui sera implanté au niveau de la localité de
Lokutu. Jusqu'au chantier d'exploitation, l'évacuation des productions se fera par le biais du réseau
routier déjà existant (réhabilitation de tronçon de route nationale). L'évacuation des productions se

fera ensuite par le fleuve Congo jusqu'à Kinshasa.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 13
République Démocratique du Congo céder

Carte prévisionnelle d'exploitation 2014 - 2017 { C2) RESSOURCES
Garantie d'Approvisionnement CFT-15 / 03 - Yahuma Isangi TT] MANAGEMENT

FEanngs

0
ne! Es

J
Lieki Batambembé

© Point remarquable des limites d'AAC

E village

Réseau routier

AN Route nationale

N°7 Projet routier

J\.4 Sentier

NS Réseau hydrographique

Stratification préliminaire

de l'occupation du sol
Forêt de terre ferme

: Forêt à limbali

(F1 Forêt marécageuse
Zone anthropisée

CL] Limite d'aAC
CL] Limite Garantie

23100

Source : Images landsat 177/59 du 04/01/1986, du 25 /02/2002 et 177/60 du 04/01/1986, du 20/10/2001 Kinshasa, Juillet 2013
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

Le Tableau 2 donne les superficies des AAC.

Tableau 2 : Superficies des 4 Assiettes Annuelles de Coupe

Superficie Superficie Superficie so
AAC du ire non productive productive pate théorique
délimité (ha) ha) ha)
1 12 624 6 802 5 822 01/01/2014
2 9 655 3747 5 908 01/01/2015
3 8321 2484 5 837 01/01/2016
4 16 180 10 267 5913 01/01/2017
Somme 46 780 23 300 23 480
Moyenne 11 695 5 825 5 870

Conformément au Guide Opérationnel ayant pour trait le canevas du plan de Gestion Quinquennal, le
découpage en AAC doit être équisurface avec une tolérance de 5 %. Le principe de calcul de cet écart
est repris ci-dessous :

Ecart = ((Sg-Sp)/Sp) x 100 Avec: Sjg: superficie de la plus grande AAC
Sp : superficie de la plus petite AAC

Les résultats obtenus pour les 4 assiettes annuelles de coupe donnent un écart de :
((5 913 — 5 822) / 5 822) x 100 = 1,6 % ce qui est inférieur à la tolérance de 5%.

La Carte 3 localise les 4 AAC sur la Garantie. Le Tableau 3 donne les coordonnées GPS de quelques
points remarquables permettant de délimiter les 4 AAC en l'absence de limite naturelle ($ 3.1.2). Il est
à noter que les coordonnées réelles pourront légèrement différer pour s'adapter aux limites des blocs
délimités sur le terrain.

Tableau 3 : Points remarquables permettant la délimitation des 4 AAC

Degrés décimaux X (longitude) Y (latitude)

N° point X Y Deg | Min Sec Deg | Min Sec
1 18,13777 1,44736 18 8 15,965 1 26 50,498
2 18,13196 1,37941 18 7 55,060 1 22 45,892
3 18,11899 1,37940 18 7 8,378 1 22 45,835
4 18,11459 1,36872 18 6 52,515 1 22 7,397
5 18,17839 1,07004 18 10 42,200 1 4 12,145
6 17,95398 1,20065 17 57 14,333 1 12 2,323
7 17,99728 1,20069 17 59 50,216 1 12 2,495
8 18,09120 1,23560 18 5 28,320 1 14 8,165
9 18,05294 1,23556 18 3 10,594 1 14 8,014
10 18,03229 1,25852 18 1 56,256 1 15 30,686
11 17,97058 1,25844 17 58 14,091 1 15 30,367

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 15
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC

Juillet 2013
Degrés décimaux X (longitude) Y (latitude)

N° point X Y Deg | Min Sec Deg | Min Sec
12 18,05235 1,36029 18 3 8,458 1 21 37,032
13 18,03533 1,36112 18 2 7,182 1 21 40,029
14 17,99558 1,36107 17 59 44,104 1 21 39,854
15 18,10822 1,03354 18 6 29,591 1 2 0,732
16 18,04494 1,44724 18 2 41,769 1 26 50,066
17 18,07211 1,12047 18 4 19,611 1 7 13,709

En théorie, une AAC est ouverte et fermée chaque année. Selon l'arrêté ministériel
n°036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 (article 11), les AAC peuvent être ouvertes durant
deux ans.

Chaque assiette annuelle de coupe ne sera donc ouverte à l'exploitation qu’une seule fois pendant la
durée de la rotation. L'exploitation pourra cependant se poursuivre pour le compte de l’année qui suit
immédiatement. Dans tous les cas, une assiette annuelle de coupe sera définitivement fermée deux
ans après sa date d'ouverture.

3.2.2. Evaluation de la ressource exploitable

L'évaluation de la ressource disponible sur les AAC s'est basée sur les résultats d’inventaires
d'aménagement menés sur cette Garantie. L'évaluation de la ressource exploitable sur chaque AAC a
été effectuée sur base :

+ de la sélection d’un groupe d’essences acceptées par le marché ces dernières années ;

+ de l'application d'un coefficient de prélèvement de 60% correspondant aux pratiques
d'exploitation CFT (diamètre d'exploitation, qualité des tiges).

La Figure 2 décrit le cheminement utilisé pour l’évaluation de la ressource exploitable sur chaque
AAC. Le Tableau 4 présente par essence l'évaluation du potentiel exploitable sur les 4 AAC.

Les volumes annoncés ici ne sont donnés qu'à titre indicatif afin de planifier les opérations et d’asseoir
une estimation des montants disponibles pour le fond de développement de la clause sociale. Ces
volumes seront ajustés au fur et à mesure de la mise en œuvre du Plan de Gestion en fonction des
mesures de gestion (diamètres d'exploitation, respects des règles EFIR...), mais également de la
demande et des cours du marché (augmentation ou diminution de la production d’une essence,
valorisation d’autres essences.…).

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 16
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013
Etapes Outils ou méthodes Application
Yahuma Isangi 15/03
identification de la surface utile }---- 3% Document DIAF | ---- x 147468hectares
ÿ
Détermination de la surface des AAC | ---- 1/25ème de lasurface utileen  E---- 3 598 hectares

respectant la règle d'un écart maximal

[de 5% entre la plus petite et la plus
[grande

[a partir de la route nationale arrivant
+ à Mosite Tangosa
Positionnement des AAC }---- 3 __ Selon logique d'exploitation} ---- ci 5822 hectares
Jaac2 5 908 hectares
nca 527 hectares
Jaaca SS13hectares
ÿ
Détermination du volume des AAC L'inventaire d'aménagement a aaci 10 664 m3
déterminé un volume net par
En fonction des inventaires d'exploitation hectare, toutes qualités confondues. Je 10821m3
ou en fonction des inventaires d'aménagement L _ _ _ un coefficientde prélévement de Jaacs 10 691 m3
(60% à été appliqué sur les essences
ou en fonction des inventaires SPIAF qui allaient être exploitées. aaca 10830 m3

Figure 2 : Méthode de calcul des volumes des AAC devant abonder les fonds de développement

des clauses sociales

Tableau 4 : Evaluation par essence de la ressource exploitable sur les 4 premières AAC

vourenet | Anc 1 AAC 2 AAC 3 AAC4 | TOTAUX
(application
Classe Nom Volume du Production | Production | Production | Production | Production
DIAF commercial mha | coefficient | Annuelle | Annuelle | Annuelle | Annuelle Totale
de (m3) (m3) (m3) (m3) (m3)
prélèvement
de 60%)
SURFACE 5822 ha | 5908 ha | 5 837 ha | 5913 ha | 23 480 ha
V__JAFRORMOSIA 0,42 0,25 1474 1 496 1 478 1 498 5 947
ACAJOU 0,07 0,04 230 233 230 233 927
BOSSE CLAIR 0,14 0,08 489 496 490 497 1972
BUBINGA/EBANA 0,05 0,03 174 176 174 176 700
DIBETOU 0,05 0,03 164 166 164 166 661
I IROKO 0,37 0,22 1291 1310 1294 1311 5207
PADOUK 0,86 0,52 3 005 3 050 3 013 3 052 12 120
SAPELLI 0,10 0,06 355 360 355 360 1430
SIPO 0,05 0,03 159 161 159 161 641
TIAMA 0,12 0,07 423 429 424 430 1706
TOLA 0,23 0,14 814 826 816 827 3 284
il BOSSE FONCE 0,12 0,07 421 427 422 427 1 696
TALI 0,48 0,29 1 665 1 690 1 669 1691 6716
TOTAUX 3,05 1,83 10 664 10 821 10 691 10 830 43 006
Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 17

CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

3.

Contexte socio-économique

Aucune étude socio-économique n’a été faite récemment. Afin de connaître la réalité sociale de la
région, de caractériser l'économie ainsi que les activités génératrices de revenus locaux et d’avoir une
base solide pour renforcer les liens et l'insertion de la société dans le contexte local, CFT devra mener
une étude socio-économique dans le cadre de la préparation du Plan d'aménagement de cette
Garantie. Cette étude permettra de :

+ faire un recensement complet de la population ;

+ étudier les interactions entre cette population et la forêt afin de prévenir un éventuel impact négatif
de l'exploitation sur les ressources valorisées par la population, et de proposer des mesures de
gestion durable des ressources forestières valorisées localement ;

+ évaluer les besoins des populations en matière d'infrastructures et de services publics, en
préparation de la négociation régulière des accords constituants les Clauses Sociales des Cahiers
des Charges des différentes concessions ;

+ connaître les pratiques culturales (nombre d'hectares défrichés annuellement par foyer, quantité
et type de bois récolté par foyer.

Dans l'attente de ces données de terrain, l'identification des communautés locales concernées par la
localisation des quatre premières AAC s’est basée sur :

+ les informations contenues dans l'Atlas de l’organisation administrative de la République
Démocratique du Congo, CEPAS, 2005 (Annexe 2) ;

+ les réunions de concertation avec les populations locales en prévision de la signature des Clauses
Sociales du Cahier des Charges provisoire de ce titre forestier.

La Garantie d'Approvisionnement 15/03 — Yahuma / Isangi se situe sur le territoire coutumier de trois
Groupements :

+ le Groupement Yembu ;
+ le Groupement Bolesa ;

+ le Groupement Mwando.

Cependant seulement deux accords de Clauses sociales ont été signés :

+ un premier accord avec les Groupements Yembu et Bolesa qui porte sur les AAC 2, AAC 3 et
partiellement l'AAC 1 ;

+ un second avec le Groupement Mwando qui porte sur l'AAC 4 et partiellement l'AAC 1.

La carte située en Annexe 4 des Clauses sociales localise les AAC et les territoires coutumiers au
sein de la Garantie d’Approvisionnement. Ce travail a permis de :

+ pouvoir affecter à chaque Groupement ce qui lui est dû au titre du fonds de développement ;

+ établir, en fonction des données d'inventaire d'aménagement, les recettes des fonds de
développement pour les quatre premières AAC et de les affecter aux Groupements concernés ;

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 18
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

+ négocier et signer une clause sociale avec le Groupement Yembu et Bolesa et le Groupement
Mwando en prenant en compte le contexte socio-économique de chacun d’entre eux.

Les territoires couverts par ces trois Groupements s'intègrent dans l’organisation administrative

suivante :
Groupements Yembu et Bolesa Groupement Mwando
Province(s) Orientale Orientale
District(s) Tshopo Tshopo
Territoire(s) Yahuma Isangi
Secteur(s) Balinga Luete

3.3. INFRASTRUCTURES ROUTIERES

L'implantation des réseaux de routes d'exploitation et des ouvrages d'art (de type pont et digue) ont
été planifiés à partir des cartes hydrographiques et topographiques. Les routes secondaires et les
parcs à grumes seront construits sur la base des cartes de prospection plusieurs mois avant le début
des activités d'exploitation afin de permettre la stabilisation des matériaux.

Le tracé prévisionnel des routes principales pour les quatre années du présent Plan de Gestion est
indiqué sur la Carte 3 et représente près de 60 km. La mise en exploitation des 4 premières AAC
nécessitera également la réouverture de certaines infrastructures routières déjà existantes sur la
Garantie.

4. DESCRIPTION DE L'EXPLOITATION FORESTIERE ET MESURES
D’ATTENUATION DES IMPACTS ENVIRONNEMENTAUX

4.1. DESCRIPTION TECHNIQUE DES OPERATIONS FORESTIERES

CFT a mis en place toutes les procédures et moyens nécessaires afin de conduire l'exploitation selon
les techniques d'Exploitation Forestière à Impact Réduit (EFIR) particulièrement dans les domaines
suivants :

+ l'inventaire d'exploitation ;

+ les zones hors exploitation ;

+ le réseau routier et les parcs à grumes ;
+ l'abattage contrôlé ;

+ le débusquage et le débardage ;

+ le chargement et le transport du bois ;

+ les opérations post-exploitation.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 19
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

4.1.1. L'’inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel ayant trait aux normes d'inventaire d'exploitation.

Les arbres à identifier lors de l'inventaire d'exploitation et à protéger lors de l'exploitation ressortiront
en 3 types :

+ les arbres d’avenir: Ce sont ces arbres qui reconstitueront le potentiel exploitable pour les
rotations ultérieures. Ils sont donc à protéger afin que ce potentiel puisse se reconstituer. Ces
arbres seront marqués d’un « G ».

+ les arbres patrimoniaux : Les études sociales effectuées par les équipes socio-économiques
identifieront les éventuels arbres patrimoniaux. Ces arbres sont de grande importance sociale
pour les populations riveraines et par conséquent à protéger. Ils seront marqués d’un « P ».

+ les semenciers : Sur l'ensemble des tiges exploitables numérotées lors des inventaires
d'exploitation, certaines seront identifiées et préservées pour jouer le rôle de semenciers. Ils
porteront un numéro de prospection, mais seront marqués d’un « P » lors du pistage.

Les différents documents cartographiques établis suite aux données collectées par l'inventaire
d'exploitation sont :

+ le plan de prospection ;

+ la carte de prospection ;

+ la carte des tiges exploitables ;

+ la carte des tiges laissées comme semenciers.

F1 Fr. v

/ \ Arbre refusé

Tige d'avenir (mauvaise qualité)
‘8 * Arbre à protéger

Figure 3 : Marquage des tiges d’avenir, des arbres patrimoniaux et des arbres de mauvaise
qualité (source : Normes d'inventaire d’exploitation, juillet 2007)

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 20
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

4.1.2. Zones hors exploitation

Certaines zones de la superficie utile sont plus sensibles que d'autres à une mise en exploitation. Afin
de les protéger, leur exclusion de l'exploitation s'avère nécessaire. Cette mise en défend va permettre
de réduire l'impact sur les populations riveraines, la ressource et l'environnement.

Les zones à exclure sont les suivantes :

+ zones non exploitables : Zones marécageuses, zones à forte pente (pente supérieure ou égale à
30 %) et zones de rochers ;

+ zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;
+ zones d'importance écologique, scientifique ou touristique : zones à très grande diversité
floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles. ;

+ zones sensibles, c’est-à-dire en bordure des cours d’eau permanents, des marigots, autour des
marécages. Largeur minimum des zones sensibles :

o largeur < 10m: 50 m sur chaque rive ;

o  ravines : 10 m de chaque côté ;

o ruisseaux ou marigots : 20 m de chaque côté ;

o  marécages : 10 m à partir de la limite ;
o tête de source : 150 m autour.

4.1.3. Réseau routier et parcs à grumes

Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et
optimisé sur le terrain en :
+ évitant les zones « pauvres » en tiges à exploiter ;

+ contournant les zones de forte pente, marécageuses, sensibles. ;

+ limitant autant que possible la surface des parcs à grumes ;
+ respectant une déforestation maximum de 30 m pour les routes et leur emprise ;
+ maintenant des ponts de canopée, au minimum tous les 5 kilomètres, et en ouvrant les andains ;

+ construisant et en maintenant des structures de drainage appropriées pour collecter et évacuer
les eaux ;

+ évitant la perturbation des cours d'eau ;

+ préservant les arbres d'avenir et patrimoniaux dans la planification.

S'il s'avérait que les voies d'évacuation ouvertes par la CFT croisent une voie publique, CFT est tenue
de maintenir les croisements en parfait état de viabilité et de visibilité.

4.1.4.  Abattage contrôlé

Depuis 2007, CFT a assuré plusieurs formations aux techniques d’abattage contrôlé permettant de
minimiser au maximum les impacts causés par la chute des arbres et de maximiser le volume de bois
par un bon tronçonnage de l'arbre abattu. Cette démarche s'inscrit dans un cadre de formation

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 21
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

continue de son personnel à travers des sessions annuelles d'actualisation et de remise à niveau. Ces
formations ont veillé à l'application et au respect des mesures de sécurité : matériel en bon état, port
des équipements de sécurité, respect des règles.

4.1.5. Usage des produits de traitement des bois

CFT a élaboré une fiche technique de traitement des bois. Cette fiche technique décrit point par point
les règles d'application des produits de traitement conformément aux lois et règlements en vigueur,
afin d'éviter la pollution des eaux, du sol, de la flore et de la microfaune.

4.

Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d'abattage au parc de chargement. L'impact de ces deux étapes existe
tant sur le sol que sur le peuplement résiduel.

Ces impacts inévitables seront néanmoins réduits en :

+ réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

+ évitant les arbres à protéger ;

+ limitant au minimum les franchissements de cours d'eau et dans le cas où ceci est impossible, en
prenant des précautions (lit de billes, perpendiculaire à la berge, passage par un lit rocheux...) ;

+ limitant l’utilisation des bulldozers au débusquage ou débusquage prolongé et même en
choisissant d’autres moyens d'extraction en cas de pente forte ;

+ utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Piste principale

Piste principale
Piste secondaire PERS «

\
« Piste secondaire

. &---….

Parc Parc
Figure 4: Tracé idéal des pistes de débardage, tracé à l'avance en fonction des cartes
d'inventaire d’exploitation (Source : Normes d'inventaire d’exploitation, juillet
2007)

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 22
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

4.1.7. Chargement et transport
Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et
transport illégal de viande de brousse), les mesures suivantes seront appliquées :
+ charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) ;

+ évacuer les bois des parcs à grumes dans un délai n’excédant pas deux mois, en donnant priorité
aux essences susceptibles d’être attaquées par les insectes ou les champignons ;

+ respecter les limitations de vitesse établies et figurant dans la procédure de transport ;
+ ne jamais transporter d’autres passagers avec les grumiers ;
+ interdire le transport de viande de brousse ;

+ Interdire la présence de toutes armes à feu à bord des véhicules.

4.1.8. Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et éviter toute
atteinte supplémentaire à l’environnement lors de la période de la rotation, des opérations seront
conduites après l'exploitation dont :

+ la réhabilitation des parcs à grumes ;

+ le retrait de tous les débris d'exploitation dans les zones de protection des berges, et de tout
obstacle freinant le libre passage des eaux ;

+ la fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine rotation. La
fermeture des routes sera faite à l'aide de grumes, de fossés creusés ou de barrières
cadenassées.

4.2. MESURES DE REDUCTION, D’ATTENUATION ET DE COMPENSATION DES
IMPACTS SUR L'ENVIRONNEMENT, LA FAUNE ET LE CONTROLE DES FEUX DE
BROUSSE

Au-delà des mesures prises et développées précédemment en application des techniques
d'Exploitation Forestière à Impact Réduit (EFIR), CFT a jugé indispensable de mettre en place les
mesures suivantes :

4.2.1. Diamètres d'exploitation

Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette Garantie, CFT
respectera les diamètres d'abattage (Diamètres Minimum d'Exploitation) tels que définis dans le
Guide Opérationnel « Liste des essences forestières de la RDC ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 23
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

4.2.2. Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d’eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d'inondations.

4.2.3. Réduction de l'impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. Il s’agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d'origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
CFT a informé son personnel de cette interdiction passible, en cas d'infraction, de sanctions.

Afin de lutter contre le braconnage, les communautés locales et les peuples autochtones en
association, avec la CFT, s'engagent à travers l’article 16 des clauses sociales à collaborer dans la
lutte contre le braconnage et l'exploitation illégale et à sensibiliser ses membres à cette fin.

4.2.4. Feu de brousse et production de charbon de bois

Afin de lutter contre le feu de brousse, il est apparu indispensable d'associer les populations
riveraines à cette problématique. A cet effet, dans l’article 17 des clauses sociales, les communautés
locales et les peuples autochtones s'engagent à collaborer en toutes circonstances avec la CFT pour
maîtriser tout incendie survenu à l'intérieur de la forêt concédée ou dans une zone herbeuse attenante
à la susdite forêt.

Dans le cadre de la collecte de bois de chauffe et de la production de charbon de bois, l'annexe 12
des clauses sociales fixe les règles de prélèvement de bois par la communauté locale.

4.3. DIVERSES MESURES DE GESTION

4.3.1. Arbres de chantier routier

CFT procédera à l'abattage de tous les arbres dont l'évacuation est jugée nécessaire lors des travaux
du tracé des routes d'évacuation ou par la confection d'ouvrages d'art.

S'il s’agit de bois d'œuvre dont le diamètre est supérieur ou égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation, mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n’ont pas été commercialisés.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 24
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

4.3.2. Matérialisation de la GA et des AAC

Lorsqu'il n'existe pas de limites naturelles, CFT matérialisera les limites de la Concession forestière et

de chaque Assiette Annuelle de Coupe. La matérialisation de ces limites pourra se faire par

l'utilisation :

+ des layons ouverts pour délimiter les parcelles d'inventaire d'exploitation ;

+ de la matérialisation des limites des zones de protection ($ 4.3.3). L'utilisation de ces limites
permettra d'éviter l'impact d’une ouverture de layon de démarcation située au sein d'une zone
marécageuse par exemple.

4.3.3. Matérialisation des zones de protection

Les limites des zones tampons bordant les cours d’eau ou les zones marécageuses seront délimitées
par un marquage à la peinture.

4.3.4. Volume transformé

Dans l'attente des résultats d’une étude de faisabilité permettant de fixer le dimensionnement et
l'implantation d'une unité de transformation pour la valorisation des grumes produites sur une partie
de ces titres forestiers (données d'inventaire d'aménagement), un accord de partenariat est
actuellement en cours de négociation entre CFT et la société SODEFOR. Cet accord prévoit d'assurer
la transformation des grumes issues de la Garantie d'Approvisionnement 15/03 - Yahuma / Isangi
dans l’unité de transformation SODEFOR implantée à Kinshasa.

L'implantation d’une scie mobile est quant à elle prévue au niveau du chantier d'exploitation de Lukutu
afin de produire les débités nécessaires aux besoins propres du chantier ainsi que ceux nécessaires à
la réalisation des infrastructures socio-économiques prévues dans le cadre des accords constituant la
clause sociale du contrat de concession.

5. VERS LA GESTION DURABLE DES ACTIVITES DE CFT

Pour ses activités sur ses titres forestiers, la politique de CFT cible une gestion durable des
ressources forestières en s’impliquant dans une application stricte des textes de lois, l'amélioration
continue des pratiques et une intégration dans le tissu socio-économique local.

La CFT ne cherche pas à moyen terme à obtenir un certificat de gestion forestière durable, car elle
préfère se consacrer à la mise sous aménagement de ses titres forestiers.

Toutefois, Un programme de mise en œuvre de techniques d'Exploitation Forestière à Impact Réduit
sera initié.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 25
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

6. ENGAGEMENTS SOCIAUX ET INDUSTRIELS DE L'ENTREPRISE SUR LES
4 PREMIERES ANNEES

6.1. PROGRAMME SOCIAL RATTACHE AUX POPULATIONS RIVERAINES DE LA
GARANTIE : CLAUSES SOCIALES DU CAHIER DES CHARGES PROVISOIRE

Les Clauses Sociales du Cahiers des Charges ont été signées avec :
+ les Groupements Bolesa et Yembu concernant les AAC 2, 3 et 2/3 de l'AAC 1 d’une part ;
+ le Groupement Mwando concernant les AAC 4 et 1/3 de l'AAC 1 d'autre part.

Les deux clauses sociales du Cahier des Charges provisoire de cette Garantie, signées avec les
Groupements Bolesa et Yembu et Mwando, fixent les modalités de réalisation des infrastructures
socio-économiques à réaliser sur la période couverte par le Plan de Gestion (2014 — 2017).

Conformément aux dispositions de l'arrêté ministériel N°023CAB/MIN/ECN-T/28/JEB/10, pour le
financement de la réalisation de ces infrastructures socio-économiques, deux «Fonds de
Développement » ont été créés (un pour chaque clause sociale) et sont alimentés par le
concessionnaire forestier sur base d'une ristourne par mètre cube de bois d'œuvre prélevé dans la
concession forestière. D'autres facilités bancaires n'étant pas disponibles, ces deux « Fonds de
Développement » sont consignés auprès du concessionnaire forestier, qui rend ses ressources
financières accessibles en fonction des besoins générés par la réalisation des infrastructures socio-
économiques. Le montant de cette ristourne varie en fonction du classement de l'essence concernée
de 2 à 5 US $ / m°. Afin de permettre le démarrage immédiat des travaux, CFT a mis à disposition un
préfinancement, correspondant à 10% des recettes estimées sur les fonds de développement
générés par les 4 AAC (en tenant compte de la surface qu'occupe le territoire coutumier de chaque
Groupement au sein des 4 AAC).

La mise en œuvre des accords constituant la clause sociale a impliqué la création au niveau de

chaque Groupement :

+ d'un Comité de Gestion, composé des parties prenantes (membre de la communauté locale,
représentant de l’entreprise et représentant de la société en qualité d'observateur), qui gère le
« Fonds de Développement » en fonction des réalisations socio-économiques planifiées dans le
cadre des clauses sociales ;

+ d'un Comité de Suivi, composé des parties prenantes et présidé par l’Administrateur du Territoire
ou son délégué, qui assure le suivi de la mise en œuvre des clauses sociales.

Les Tableau 5, 6 et 7 résument les principaux engagements pris dans les clauses sociales signées :
+ montant de la ristourne accordée par mètre cube en fonction de l'essence ;

+ montants annuels prévisionnels à verser au fonds de développement inscrit dans les clauses
sociales.

La liste des réalisations socio-économiques identifiées par les Groupements Bolesa et Yembu et
Mwando est inscrite dans les clauses sociales et n’est pas reprise ici.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 26
CFT

Garantie d’Approvisionnement 15/03 - Yahuma / Isangi
Juillet 2013

RDC

Tableau 5 : Montant de la ristourne accordée par mètre cube en fonction de l’essence dans les

deux clauses sociales

Essence Prix unitaire négocié
(Classes de la DIAF) avec les populations
($/m°)
Classe | 4
Classe Il 3
Classe Il 2
Classe IV 2
Classe V 5

Tableau 6 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la

clause sociale du Groupement Bolesa et Yembu

AAC 1 AAC 2 AAC 3
Classe | Nom commercial Valeur Production | | ri Production : Production | Valorisation
Annuelle aa Annuelle Vaaaron ne en$
(m3) (m3)

V AFRORMOSIA 5 1474 7 372 1 496 7 481 1478 7 391
ACAJOU 4 230 919 233 933 230 922
BOSSE CLAIR 4 489 1956 496 1985 490 1 961
BUBINGA / EBANA| 4 174 694 176 705 174 696
DIBETOU 4 164 655 166 665 164 657

I IROKO 4 1291 5 164 1310 5 241 1 294 5178
PADOUK 4 3005 12021 3 050 12 198 3013 12 052
SAPELLI 4 355 1418 360 1439 355 1 422
SIPO 4 159 636 161 645 159 637
TIAMA 4 423 1692 429 1717 424 1 696
TOLA 4 814 3257 826 3 305 816 3 265

il BOSSE FONCE 3 421 1262 427 1280 422 1265
TALI 3 1 665 4 996 1 690 5 069 1 669 5 008
TOTAUX 10 664 42 043 10 821 42 665 10 691 42 152

FONDS TOTAUX 28 029 42 665 42152

TOTAL $USD 112 845

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017)

page 27

CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi

Juillet 2013

RDC

Tableau 7 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la
clause sociale du Groupement Mwando

AAC 1 AAC 4
Giasse | Nom commercial aum nnuelle Valorisation nnuelle Valorisation
(m3) en$ (m3) en$
V AFRORMOSIA 5 1 474 7 372 1498 7 488
ACAJOU 4 230 919 233 934
BOSSE CLAIR 4 489 1956 497 1987
BUBINGA / EBANA 4 174 694 176 705
DIBETOU 4 164 655 166 666
| IROKO 4 1291 5 164 1311 5 245
PADOUK 4 3 005 12021 3 052 12 209
SAPELLI 4 355 1418 360 1440
SIPO 4 159 636 161 646
TIAMA 4 423 1 692 430 1719
TOLA 4 814 3257 827 3 308
ll BOSSE FONCE 3 421 1262 427 1281
TALI 3 1 665 4 996 1691 5074
TOTAUX 10 664 42 043 10 830 42701
FONDS TOTAUX 14 014 42 701
TOTAL $USD 56 715

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 28
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

6.2. PROGRAMME SOCIAL RATTACHE AUX TRAVAILLEURS CFT ET DE LEURS
AYANTS-DROIT

Actuellement, CFT est en train de prendre les dispositions pour valoriser la Garantie
d’Approvisionnement 15/03 — Yahuma / Isangi (Cf $ Erreur ! Source du renvoi introuvable.). La
base vie devra répondre à des mesures spécifiques qui porteront sur :

Les conditions de vie des ayants droit CFT à travers les points suivants :

+ la santé : mesures liées à la fourniture d’un suivi médical et de soins de santé primaire par une
équipe professionnelle, dans des locaux équipés et adaptés : construction d'infrastructures de
santé, approvisionnement en produits pharmaceutiques, mise à disposition de personnel
médical,.… ;

+ l'éducation de base : mesures liées à la scolarisation, par des enseignants qualifiés dans des
locaux adaptés, des enfants des travailleurs dans la base vie: construction d'infrastructures
scolaires, mise à disposition de personnel enseignant...

+ la sécurité alimentaire : mesures liées à l’approvisionnement de la base-vie et des campements
temporaires en forêt en produits alimentaires permettant une nutrition saine, équilibrée et
adaptée : appui auprès de communautés locales pour l'organisation des filières et pour
l’approvisionnement de la base-vie, sensibilisation des employés et de leurs ayants droit sur
l'importance d’un régime alimentaire équilibré,

+ l'habitat et l'hygiène : mesures liées à la qualité de l'habitat, à l'hygiène, à la prévention sanitaire
et à la sécurité dans la base vie: construction d’une base-vie en matériaux durables,
aménagement de sources pour permettre l'accès à l'eau potable, …

Les conditions de travail des employés CFT à travers les points suivants :

+ le plan d'embauche et de formation professionnelle : mesures liées à la formation et à la
valorisation des parcours professionnels du personnel permanent CFT (élaboration d’un plan
d'embauche, mise en place de procédures d'évaluation des compétences professionnelles des
travailleurs, élaboration d’un plan de formation, élaboration de procédures de travail et diffusion
des fiches de postes.) ;

+ la sécurité et les conditions de travail : mesures de sécurité liées à l’activité professionnelle
des salariés CFT (inscription des règles de sécurité dans les procédures de travail, fourniture des
équipements de sécurité à l’ensemble des travailleurs, mise en place d'un système de suivi des
accidents du travail, mise à niveau du parc automobile en matière de sécurité...) ;

+ le développement socioculturel : mesures liées au développement socioculturel et à l'accès à
l'information des travailleurs, palliant au déficit socioculturel en raison de l'isolement relatif de la
base vie : développement des activités socioculturelles en fonction de la demande, fourniture
d'équipements de base, organisation de rencontres avec les associations sportives villageoises
environnantes...

Dans le cadre de la préparation du Plan d'Aménagement, l'ensemble de ce volet social fera l’objet de
préconisations dont le but visera à améliorer les conditions actuelles de travail et de vie des
travailleurs CFT et de leurs ayants droit.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 29
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

6.3. DESTINATIONS DES PRODUCTIONS ET MISE EN PLACE DES
INVESTISSEMENTS INDUSTRIELS

Ainsi qu’expliqué au paragraphe $ 4.3.4, la stratégie de valorisation des grumes issues de la Garantie
d’Approvisionnement 15/03 passe par la concrétisation de l’accord de partenariat avec la société de
SODEFOR en attendant que les résultats de l'étude de faisabilité (basés sur les résultats de
l'inventaire d'aménagement) permettent de dimensionner l'outil industriel à mettre en place.

Afin d'assurer les besoins en bois locaux, (réalisations sociales prévues dans le cadre des accords
constituant la clause sociale du contrat de concession, développement de la base vie du chantier
d'exploitation.) CFT prévoit l'installation d’une scie mobile au niveau du chantier de Lukutu.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 30
CFT

Garantie d’Approvisionnement 15/03 - Yahuma / Isangi

RDC
Juillet 2013

7. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES

La planification prévisionnelle des activités sur la durée du présent Plan de Gestion est présentée par

le chronogramme ci-dessous.

Tableau 8 : Chronogramme prévisionnel des activités sur la durée du plan de gestion

2014

2015

2016

2017

Préparation du cahier des charges provisoire

Préparation du plan de gestion

Prévue 2013

Négociation de la clause sociale

Signature du contrat de concession

Prévue 2013

Préparation du plan d'aménagement

Diagnostics socio-économiques

Inventaire d'aménagement

Dépôt des rapports d'études préliminaires

Dépôt du Plan d'aménagement

Mise en exploitation forestière

Inventaires d'exploitation

Exploitation

Opérations post-exploitation

=

Mise en œuvre de la clause sociale du cah

ier des charges

Infrastructures socio-économiques

Consultation avec les populations riveraines

Etude à mener

Réalisation d'une étude d'impact environnemental

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017)

page 31
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

LISTE DES CARTES

Carte 1 : Localisation de la Garantie d’Approvisionnement 15/03 — Yahuma / Isang

Carte 2 : Pré-stratification de l’occupation du sol 12

Carte 3 : Carte prévisionnelle d'exploitation 2014-2017

LISTE DES TABLEAUX

Tableau 1 : Résultats de la pré-stratification de la Garantie 15/03 — Yahuma / Isang

Tableau 2 : Superficies des 4 Assiettes Annuelles de Coupe
Tableau 3 : Points remarquables permettant la délimitation des 4 AAC...
Tableau 4 : Evaluation par essence de la ressource exploitable sur les 4 premières AAC

Tableau 5 : Montant de la ristourne accordée par mètre cube en fonction de l’essence dans les
deux clauses sociales 27

Tableau 6 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la
clause sociale du Groupement Bolesa et Yembu …. … 27

Tableau 7 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la
clause sociale du Groupement Mwando..…… .… 28

31

Tableau 8 : Chronogramme prévisionnel des activités sur la durée du plan de gestion …

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 32
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

LISTE DES FIGURES

Figure 1 : Courbe de pluviométrie sur différents sites bordant la Garantie d’Approvisionnement
mn:
Figure 2: Méthode de calcul des volumes des AAC devant abonder les fonds de
développement des clauses sociales 17

Figure 3 : Marquage des tiges d’avenir, des arbres patrimoniaux et des arbres de mauvaise

qualité (source : Normes d’inventaire d’exploitation, juillet 2007) .… 20

Figure 4: Tracé idéal des pistes de débardage, tracé à l’avance en fonction des cartes

d'inventaire d’exploitation (Source : Normes d'inventaire d’exploitation, juillet 2007) .… 22

LISTE DES ANNEXES

Annexe 1 : Documents administratifs relatifs à la Garantie d’Approvisionnement 15/03 —
Yahuma / Isangi

Annexe 2 : Carte administrative des Territoires Yahuma et Isangi

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 33
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

Annexe 1

Documents administratifs relatifs à

la Garantie d’'Approvisionnement 15/03 - Yahuma /Isangi

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 34
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le 0 6 OCT 2008
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

N° %ot{/CABIMIN/ECN-T/15/JEB/2008

Le Ministre

A Monsieur le Gérant Statutaire de la CFT
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°20

Monsieur Le Gérant Statutaire,

À l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°015/03 du
25/03/2003, située dans les Territoires de Yahuma et Isangi, Province Orientale
remplit les critères de convertibilité définis par le Décret n°05/116 du 24 octobre
2005 fixant les modalités de conversion des anciens titres forestiers en contrats de
concession forestière et portant extension du moratoire en matière d'octroi des
titres d'exploitation forestière tel que modifié et complété par le décret n° 08/02
du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de La réception de la présente, à vous mettre en contact
avec le Ministère de l’Environnement, Conservation de La Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur Le Gérant Statutaire, l’expression de ma considération
distinguée.

José E.B. ENDU

Avenue Papa leo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rdc_minew@yahoo.fr
REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,

ENVIRONNEMENT

ET TOURISME

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

FT 2 5 HAS PS

. Le
CONVENTION N° CAS /CAB/MIN/AFF-ET/03 DU © © AS
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT

EN MATIERE LIGNEUSE

PRELIMINAIRE
Vu, te

La République Démocratique du Congo, représentée par le
Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,

ci-après dénommé le Ministre.

La Compagnie Forestière de Tshela (CFT), représentée par

Monsieur JOAO MANUEL MAIA TRINDADE,
ci-après dénommé l'Exploitant.

que modifié et complété à ce jour, le Décret-loi Constitutionnel

n°003 du 27 mai 1997 relatif à l'organisation et à l'exercice du pouvoir en République
Démocratique du Congo tel que modifié et complété par le Décret-loi Constitutionnel
n°074 du 25 mai 1998, le Décret-loi n°122 du 21 septembre 1999 ;

Lo Vu, te
juillet 1973 portant
des sûretés ;

Vu, te
1975 fixant les attri

Nature et Tourisme ;

Revu

le que modifiée et complétée à ce jour, la Loi n°73-021 du 20
régime général des biens, régime foncier et immobilier et régime

le que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
butions du Département de l'Environnement, Conservation de la

Fr

‘Ordonnance n°77-022 du 22 février 1977 portant transfert de

directions et de services au Département de l'Environnement, Conservation de la

Nature et Tourisme ;

Vu, tel
octobre 1979 fixan

!

lle que modifiée et complétée, l'Ordonnance n°79-244 du 16
les taux et règles d'assiette et de recouvrement des taxes et

redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du

Département de l'Environnement, Conservation de la Nature et Tourisme.

ET
Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

Vu la responsabilité du Ministère des Affaires Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour son usine de transformation située à Tshela, dans

. la Province de Bas-Congo, d'une capacité annuelle de 10.000 m3 de produits finis,

nécessitant un approvisionnement en grumes de ES 000 m3.

Vu que l'Exploitant a répondu de és satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu la demande de réaménagement des garanties d'approvisionnement
introduite par la CFT cfr. Lettre n° 012/02/AAT/NGML/AT/CFT/KN/03 du 22 février
2003 ;

Attendu qu'il y a lieu d'accéder à la demande de la CFT en lui octroyant

une garantie d'approvisionnement en remplacement partiel de la garantie couverte
par la convention n° 015/94 du 27/01/94 de 250.832 ha ;

IL A ETE ARRETE ET CONVENU CE QUI SUIT :

Article 1% : La garantie d'approvisionnement porte sur un volume théorique

annuel de 20.500 m3 de grumes réparti comme suit (source SPIAF):
ESSENCES VOLUME (m3)

Doussie 200

Iroko 500

Ebene 150

Tiama 1.000

Kosipo 1.200

Sapelli 1.500

Sipo 3.000 222
Acajou d'Afrique 1.500 o

Afrormosia 2.000

Tatandza 500

Mukulungu 800
Atticle 3

Article 4

Fuma 1.000
Olovongo 600
Longhi 400
Limbali 1.500
Tola 1.000
Bosse 700
Bilinga 150
Angueuk 250
Tshitola 350
Dabema 250
Padouk 1.000
Ilomba 500
Niove 450°
Total 20.500

Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :

Province _: Orientale District : Tshopo
Territoire : Yahuma & Isangi Localité ù
Lieu 3 Superficie : 200.000 ha

Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes :

Au Nord : La route principale qui mène vers Yahuma, tronçon

compris entre les rivières Lunda et Lukombe en passant
par les villages Dongo, Gima, Mosite et Ligasa-Mangala;

AUSud : La ligne de crête passant par les sources des rivières

Lobilo, Ngumba, Kaka et Isenge ; ensuite de la source de
cette dernière, tracer une ligne droite jusqu'au village
Yaolaki ;

A l'Est : La rivière Lobilo, à partir de sa source jusqu'à son

confluent avec la rivière Lukombe ensuite descendre celle-
ci jusqu'à son intersection avec la route qui mène vers
Yahuma au village Ligasa-Mangala ;

A l'Ouest : La rivière Lunda, partie comprise entre la route qui mène

vers Yahuma et la rivière Lonua, ensuite remonter celle-ci
jusqu'à la source, près du village Yaolaki.

Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère. DR

LE
4

Article 5

Article 6

4

Le Ministère accordera à l'Exploitant les droits suivants sur son unité
d'exploitation :

5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir,

5.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers :
Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

5.3Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation.

En contre partie, l'Exploitant sera soumis, de façon inconditionnelle,
aux obligations suivantes :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
OU d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur à la date de la signature de la
convention n°015/94 du 27/01/1994;

6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification du
Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers :

6.7Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère f

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier :

6.9Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur

les superficies exploitables si le volume sur pied le permet. "4

EE —
Article 7 : La présente convention est effective à la date de sa signature
jusqu'au mois de décembre 2019 .

Article 8 : Le non respect d’une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique de la présente.

Fait à Kinshasa, le. ? 5 }jes 2003

SIGNATAIRES AUTORISES

cl LE MINISTRE A

"M"

o

AE
Monsieur-JOAO MANUEL MAIA TRINDADE =1r dE YUMA MOOTA=

Pour la CFT
87, Av. de l'Equateur
Kinshasa/Gombe

Fait à six exemplaires

Exploitant

Cabinet du Ministre

Secrétaire Général à l'ECN
Direction de la GF

Gouverneur de Province
Coordinateur Provincial de l'ECN

PRE NES
JGARANTIE D'APPROVISIONNEMENT FORESTIÈRE EN FAVEUR DE: “C. FE T°

h Territoires de: Yahuma et Isangi Province Orientale

SUPERFICIE: 200.000Ha
nn,

SUPERFICIE DEMANDEE
SUPERFICIE MARECAGEUSE[///7777/1 87 3600
SUPERFIIE TOTALE = 287 360 Ho
CFT Garantie d’Approvisionnement 15/03 - Yahuma / Isangi RDC
Juillet 2013

Annexe 2

Carte administrative des Territoires de Yahuma et Isangi

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 35
SE

Pr. Orientale District Tshopo
Territoire de Yahuma

1cm=13km
10. 20, 30 40 50Km

Secteur BOLINGA

1 BIKALA-WAMBA
2 BOLESA

3 BOLONGO |

4 BOLONGO |

5 BONGEMBA

6 YAHUMA

7 YEMBU

Secteur BOSOKU

1 BIKOMBO-KOMBO
2 BOKOKA
3 BOKUTSU
4 BOSOKU

Secteur BUMA

1 BOKALA
2 BOLOMBO
3 LOSAILA

Chefferie MOMBESA

1 MODIMBI
2 MOMBONGO
3 YAMULEMBA
4 YANDUKA

© Cepes - BP 5717 Kinshasa

113

111

District Tshopo

VIANVONVSVA 8
TIO8NOVA

VNDHTIVA 9

VONNAVA S

(epuejog oBuo, eGuae ON VS +
VSISONNOS €

vaova &

VOSvg VONOVE |

VOSVS-FSNAMVA 197985

JON3SOVA
3ONONVA 9

IANVONVA 5

NHNLOL +

Vi1NO101 €

O9N0108

(soed 7) JANOY-SSIEVAY +

O9ONONPA-VTONYHTIVA 1n828S

Pr. Orientale

INVMNA Ÿ
INOBVA €
OH
HIO8NOTONN +

VTANOMOVA 1n9J28S

VHONIIVA Z
OSO8N !
OSOaN

-VAOMITVA 2HSHoUT

VONAMVA Z
ALNANVA EL

VTIHITVA eHeyeu)

ESEUSUD} LS d8 - Sed89 S

3ON3TA Ÿ OGNVM +
VONAMVA € VIVONVN €
NVENVA 2 390901 Z
OH3M 1 VANHOS !
NENNANL IneeS Ve
MNLNN Z
vOHI 2 3aNvan |
V3108 L ynynrreusyeua

À
ISNNHNT ANS NS
OSNILL S
ATEN +
lDO8N £
VNLNN 2

I908N ISNYI L

ILISON 8P 949
VTIHO1071 8P 819
IENVONVA 8P 849

AIO8N €
O8NOT
OSNVI3 |
DOSIN0O7O8 218484)

A4

VOSVHOLVA S

JAOTS +
O8N010108 €
OTIME-IANO8 2
AON3ISNSVE |

VL0TI8NV8 1n8)28S

0310VA €
ALIM Z
OgNO! E

VTISNVIONTVE Lee)

